Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0074636 (Choi) (hereinafter “Choi”).
Regarding claim 1, Figs. 1-7 show a sheet feeding apparatus for feeding a sheet, comprising: 
a storage part (including 110, 180 and 160) that stores a sheet; 
a feeding part (including 90) that has a feeding roller (120) for feeding the sheet stored in the storage part (including 110, 180 and 160); 
an enclosure (10) into and from which the storage part (including 110, 180 and 160) and feeding part (including 90) are integrally inserted and withdrawn; and 
a moving mechanism (including 190 and 150) that moves the feeding roller (120) of the feeding part (90) to a feeding position (Fig. 7) for feeding the sheet and a retracting position (Fig. 5) for storing the sheet in the storage part (including 110, 10 and 160), 
wherein the moving mechanism (including190 and 150) moves the feeding roller (120) to the retracting position (Fig. 5) before the storage part (including 110, 180 and 160) and the feeding part (90) are withdrawn from the enclosure (10), and moves the feeding roller (120) to the feeding position (Fig. 7) after the storage part (including 110, 180 and 160) and the feeding part (including 90) are inserted to the enclosure (10) (i.e., storage part and feeding part inserted to the enclosure in Fig. 5 prior to opening tray and allowing feeding roller to be moved to the feeding position in Fig. 7).  
Regarding claim 2, Figs. 1-7 show that the feeding part (90) has a feeding unit (including 120, 130, and 70) integrally including the feeding roller (120) for feeding the sheet, 
a conveying roller (130) for conveying the sheet fed by the feeding roller (120), and 
a first guide member (70) for guiding the upper surface of the sheet fed by the feeding roller (120), and 
the moving mechanism (including 190 and 150) turns the feeding unit (including 120, 130 and 70) about a rotary shaft (131) of the conveying roller (130) to move the feeding roller (120) to the retracting position.  
Regarding claim 3, Fig. 5 shows that as viewed in a vertical direction from the retracting position, at least a part of an outer peripheral surface of the feeding roller (120) overlaps the conveying roller (130).  
Regarding claim 4, Figs. 1-7 show a guide member (front edge of 160 near element 130) for guiding an upper surface of the sheet fed by the feeding roller (120); and 
a rotary shaft (121) from one end side of which the feeding roller (120) is configured to be pulled out, wherein the guide member (front edge of 160 near element 130) moves to a first position adjacent to the feeding roller (120) and a second position retracting from the first position to form a space for pulling out the feeding roller (120) from the rotary shaft (121) thereof.
Response to Arguments
3.	Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Applicant argues
In claim 1, it is clearly defined that the moving mechanism moves the feeding roller to the retracting position before the storage part and the feeding part are withdrawn from the enclosure, and moves the feeding roller to the feeding position after the storage part and the feeding part are inserted to the enclosure. 
Choi does not disclose or suggest the features now clearly defined in claim 1. 
6 The examiner disagrees with this argument.  Choi teaches a moving mechanism (including 190 and 150) that moves a feeding roller (120) of a feeding part (90) to a feeding position (Fig. 7) for feeding the sheet and a retracting position (Fig. 5) for storing the sheet in a storage part (including 110, 10 and 160), 
wherein the moving mechanism (including190 and 150) moves the feeding roller (120) to the retracting position (Fig. 5) before the storage part (including 110, 180 and 160) and the feeding part (90) are withdrawn from the enclosure (10), and moves the feeding roller (120) to the feeding position (Fig. 7) after the storage part (including 110, 180 and 160) and the feeding part (including 90) are inserted to the enclosure (10) (i.e., storage part and feeding part inserted to the enclosure in Fig. 5 prior to opening tray and allowing feeding roller to be moved to the feeding position in Fig. 7).  All of the limitations of amended claim 1 are met by Choi.
The rejections of dependent claims 2-4 are also outlined above.
Allowable Subject Matter
4.	Claims 6 and 8 are allowed.  Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653